DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 9, 11, 34, 35, 42, 44, 47, 49, 56, 59, and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jespersen et al. (US 2012/0138075).
Claim 1. Jespersen et al. discloses a cigarette (cartridge) comprising a cigarette paper sheet 600 rolled into a first tube and a filter tip 500 (second tube) inside the first tube (See Figures 13 and 14 annotated below). Filter section 550 can be folded similar to a hand fan as shown in FIG. 9. In one embodiment filter section 550 can be spirally rolled as shown in FIG. 13 ([0018]). The filter section 550 allows air to pass through while preventing tobacco filler material from being drawn through the cigar or cigarette and into a user's mouth (Abstract; Figures 9 and 10). Tobacco filler material (natural consumables) are inserted into the first cavity of the first tube formed by cigarette paper sheet 600 ([0154]; Figure 21). The filter strip has perforated (die cut) lines; or marked (printed) lines aimed for rolling in a "spiral" pattern or folding in a "zig-zag" pattern that can be inserted in a conical or cylindric tube during the rolling process, or inserted after the rolling process ([0078]).

    PNG
    media_image1.png
    763
    612
    media_image1.png
    Greyscale

Claims 4 and 5. Jespersen et al. discloses a cigarette (cartridge) comprising a cigarette paper sheet 600 rolled into a tube and a filter tip 500 (obstruction) inside the first tube (See Figures 13 and 14 annotated above). Filter section 550 can be folded similar to a hand fan as shown in FIG. 9. In one embodiment filter section 550 can be spirally rolled as shown in FIG. 13 ([0018]). The filter section 550 allows air to pass through while preventing tobacco filler material from being drawn through the cigar or cigarette and into a user's mouth (Abstract; Figures 9 and 10). Tobacco filler material (natural consumables) are inserted into the first cavity of the first tube formed by cigarette paper sheet 600 ([0154]; Figure 21). The filter strip has perforated (die cut) lines; or marked (printed) lines aimed for rolling in a "spiral" pattern or folding in a "zig-zag" pattern that can be inserted in a conical or cylindric tube during the rolling process, or inserted after the rolling process ([0078]).

Claim 7. Jespersen et al. discloses that the filter section 550 can be folded similar to a hand fan as shown in FIG. 9. In one embodiment filter section 550 can be spirally rolled as shown in FIG. 13 ([0018]). The filter section 550 is inserted in a conical or cylindrical tube during the rolling process, or inserted after the rolling process ([0078]). The folded or rolled filter section 550 is thus retained in its folded or rolled form by compressive forces of the outer conical or cylindrical tube. The filter section 550 allows air to pass through while preventing tobacco filler material from being drawn through the cigar or cigarette and into a user's mouth (Abstract; Figures 9 and 10).
Claim 9. Jespersen et al. discloses that the first tube is made of a cigarette paper sheet 600 ([0129]-[0131]). The filter strips and/or filter tips can be made from cardboard/paper or tobacco related materials ([0082]).
Claim 11. Jespersen et al. discloses that the filter strip is rolled or folded and can be inserted in a conical or cylindric tube after the rolling process (thus, held in place within the paper sheet 600 (first tube) by compressive forces) ([0078]).
Claim 34. Jespersen et al. discloses that the filter section 550 is folded similar to a hand fan (crimped) as shown in FIG. 9 ([0018]). Though Jespersen et al. does not disclose that the filter section 550 is crimped by a die, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113(I)).
Claim 35. Jespersen et al. discloses that the filter section 550 is either folded similar to a hand fan as shown in FIG. 9, or can be spirally rolled as shown in FIG. 13 ([0018]). The filter section 550 is inserted in a conical or cylindrical tube during the rolling process, or inserted after the rolling process ([0078]). The filter tip prevents tobacco filler material from being drawn through the cigar or cigarette and into a user's mouth (Abstract).
Claims 42 and 47. Jespersen et al. discloses that the filter section 550 can be folded similar to a hand fan as shown in FIG. 9. In one embodiment filter section 550 can be spirally rolled as shown in FIG. 13 ([0018]). The filter section 550 allows air to pass through while preventing tobacco filler material from being drawn through the cigar or cigarette and into a user's mouth (Abstract; Figures 9 and 10). The filter section 550 is inserted in a conical or cylindrical tube during the rolling process, or inserted after the rolling process ([0078]). The folded or rolled filter section 550 is thus retained in its folded or rolled form by compressive forces of the outer conical or cylindrical tube.
Claims 44 and 49. Jespersen et al. discloses that the first tube is made of a cigarette paper sheet 600 ([0129]-[0131]). The filter strips and/or filter tips can be made from cardboard/paper or tobacco related materials ([0082]).
Claim 56. Jespersen et al. discloses that the filter tip 500 (second tube) may be conically shaped (tapered shape) ([0079]).
Claims 59 and 60. Jespersen et al. discloses that the filter tip 500 (obstruction) extends to the mouthpiece end of cigarette paper sheet 600 rolled into a tube (See Figures 13 and 14 reproduced above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (US 2012/0138075) in view of Li et al. (US 10537136).
Claim 13. Jespersen et al. discloses the cartridge of claim 9 but does not explicitly disclose that the first tube of the cigarette (cartridge) is configured to form an airtight seal with the heating device via a tolerance fit.
Li et al. discloses a heating device 10 for a cigarette comprising a housing 12, a heating chamber 14 and a power supply 16. The heating chamber 14 defines an air inlet 142 and an opening 144. The opening 144 is configured for receiving an end of the cigarette 20. The heating chamber 14 includes two heating pieces 146 arranged on two opposite inner walls, and configured for heating the cigarette 20. A maximum distance between the two heating pieces 146 is less than an external diameter of the cigarette 20 (Abstract; Column 2, lines 37-57; Figures 2 and 3). 
Li et al. teaches that burning cigarettes releases carcinogenic ingredients, and it is preferable to heat cigarettes rather than burn them (Column 1, lines 10-15). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette of Jespersen et al. may be heating in a cigarette heating device such as that of Li et al. in order to avoid releasing the carcinogenic byproducts of burning the cigarette.
Claims 57 and 58. Jespersen et al. discloses the cartridge of claims 4 and 5 but does not explicitly disclose that the tube of the cigarette (cartridge) is configured to form an airtight seal with the heating device via a tolerance fit.
Li et al. discloses a heating device 10 for a cigarette comprising a housing 12, a heating chamber 14 and a power supply 16. The heating chamber 14 defines an air inlet 142 and an opening 144. The opening 144 is configured for receiving an end of the cigarette 20. The heating chamber 14 includes two heating pieces 146 arranged on two opposite inner walls, and configured for heating the cigarette 20. A maximum distance between the two heating pieces 146 is less than an external diameter of the cigarette 20 (Abstract; Column 2, lines 37-57; Figures 2 and 3). 
Li et al. teaches that burning cigarettes releases carcinogenic ingredients, and it is preferable to heat cigarettes rather than burn them (Column 1, lines 10-15). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette of Jespersen et al. may be heating in a cigarette heating device such as that of Li et al. in order to avoid releasing the carcinogenic byproducts of burning the cigarette.

Claims 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (US 2012/0138075) in view of De Capitani (US 4178945).
Claim 52. Jespersen et al. discloses the cartridge of claim 9 but does not disclose a particular thickness of the cigarette paper sheet 600 (first tube) or the filter tip 500 (second tube), only that the filter strip 100 can be formed from paper having a thickness greater than the thickness of sheet 600. The ratio of the thickness of strip 100 to the thickness of sheet 600 can be about 1.1, 1.2, 1.25, 1.3, 1.4, 1.5, 1.6, 1.75, 1.8, 1.9, 2.0, 2.25, 2.5, 2.75, 3.0, 3.5, 4.0, 4.5, 5.0, 6, 7, 8, 9, and 10. In various embodiments the ratio can be a range between any two of the above referenced ratios ([0111]).
De Capitani discloses a cigarette comprising an outer tube 10 made of cigarette paper having a thickness ranging from 0.03 up to 0.55 mm (Column 3, lines 34-41). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette paper sheet 600 of Jespersen et al. be made of a cigarette paper known in the art, such as that of De Capitani, since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP §2144.07). Since the range 0.03 up to 0.55 mm overlaps the claimed range of “between 0.2 and 0.4 mm”, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claims 53 and 54. Jespersen et al. discloses the cartridge of claims 4 and 5 but does not disclose a particular thickness of the cigarette paper sheet 600 (single tube).
De Capitani discloses a cigarette comprising an outer tube 10 made of cigarette paper having a thickness ranging from 0.03 up to 0.55 mm (Column 3, lines 34-41). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette paper sheet 600 of Jespersen et al. be made of a cigarette paper known in the art, such as that of De Capitani, since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (MPEP §2144.07). Since the range 0.03 up to 0.55 mm overlaps the claimed range of “between 0.2 and 0.4 mm”, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (US 2012/0138075).
Claim 55. Jespersen et al. discloses the cartridge of claim 4 wherein the filter tip 500 (obstruction) can be made from cardboard/paper or tobacco related materials ([0082]), while the first tube is made of a cigarette paper sheet 600 ([0129]-[0131]). Thus, Jespersen et al. does not explicitly disclose that the filter tip 500 (obstruction) is formed by part of a continuous sheet from which the rolling paper is constructed.
However, Jespersen et al. teaches in a separate embodiment that a length 170 of filter strip 100 can be folded upon itself, such as by using perforation or fold lines 310 to assist in the folding, thus forming an obstruction (Figure 4; [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the filter tip 500 (obstruction) shown in the embodiment of Figure 13 could be made of a folded length of the cigarette paper sheet 600 as taught by the embodiment of Figure 4 because it has been held that the use of a one piece construction instead of the structure disclosed in the prior art is merely a matter of obvious engineering choice (See MPEP § 2144.04(V)(B)).

Response to Arguments
Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive.
Applicant argues that Jesperson does not teach that the filter is inserted into a pre-rolled rolling sheet, or that the rolling sheets are capable of handling the pressure created by an interference fit. Examiner disagrees, as Jespersen explicitly discloses that the tobacco filler material (natural consumables) are inserted into the first cavity of the first tube formed by cigarette paper sheet 600 ([0154]; Figure 21). Furthermore, the step of inserting the filter into a pre-rolled rolling sheet is not recited in the claims.
Applicant’s other arguments are related to claim amendments which are addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A WILL/Examiner, Art Unit 1747     

/Michael J Felton/Primary Examiner, Art Unit 1747